DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Obviousness Typed Double Patenting
Statutory Basis
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The Rejections
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,478,572.  
Although the conflicting claims are not identical, they are claiming common subject matter, as follows: both U.S. Patent and instant application claimed an imaging device. Specifically, regarding claim 1 of instant application discloses an imaging device (claim 1 of Pat. No. 9,478,572, column 31, line 63) comprising: a semiconductor substrate including a first plane and a second plane opposite to the first plane, wherein the first plane corresponds to a light incident surface of the semiconductor substrate (claim 1 of Pat. No. 9,478,572, column 31, lines 64-65); a first photoelectric conversion region and a second photoelectric conversion region disposed in the semiconductor substrate (claim 1 of Pat. No. 9,478,572, column 31, lines 66-67); a first separation region disposed between the first photoelectric conversion region and second photoelectric conversion region in a cross-sectional view (claim 1 of Pat. No. 9,478,572, column 32, lines 1-3); a color filter disposed above the first plane in the cross-sectional view (claim 1 of Pat. No. 9,478,572, column 32, line 10); a first insulation layer disposed between the first plane and the color filter in the cross-sectional view (claim 1 of Pat. No. 9,478,572, column 32, lines 12-13); a second insulation layer disposed between the first insulation layer and the color filter in the cross-sectional view (claim 1 of Pat. No. 9,478,572, column 32, lines 8-9), and a wiring layer disposed under the second plane of the semiconductor substrate in the cross-sectional view (claim 1 of Pat. No. 9,478,572, column 32, lines 4-5), wherein the first separation region includes a first material and a second material, wherein the first material includes a material different from the first insulation layer and different from the second insulation layer, and wherein the second material includes a material different from the first insulation layer and the second insulation layer (claim 1 of Pat. No. 9,478,572, column 32, lines 15-23). Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed an imaging device. Moreover, the claims 1-20 in the U.S. Patent No. 9,478,572 are either narrower or broader version of the claims of the instant application or obvious variations thereof. The facts are that the claims of the U.S. Patent No. 9,478,572 and instant application have claimed the same goal and are not distinguished from each other.
For these reasons, claim 1-20 are seen as obvious variations of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 12, 2022